FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 14 September 2021 in which the specification and claims 1-3, 5, and 8-9 were amended, claims 7 and 14-17 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous objections or rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
3.	Claims 1-6 and 8-13 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

7.	Claims 1-2, 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg et al (U.S. Patent Application Publication No. US 2006/0119853 A1, published 8 June 2006), Hasenbank et al (U.S. Patent No. 7,405,054 B1, published 29 July 2008), Blackburn et al (U.S. Patent No. 6,761,816 B1, issued 13 July 2004), and Gunning et al (U.S. Patent Application Publication No. US 2012/0077191 A1, published 29 March 2012).
	Regarding claims 1 and 8, Baumberg et al teach methods for analyzing analytes (Abstract), including bio molecules (paragraph 0022), comprising providing an optical platform having a plasmonic band structure region (Abstract) having nanoscale features (paragraph 0027).  Baumberg et al further teach the sensor comprises a metal-coated dielectric grating having a rectangular geometry (paragraph 0103); thus, the grating extends in one direction.  The metal layer (e.g., 102) covers both the upper surface and a side of the dielectric surface (e.g., 103), and has a bend (i.e., over the corner formed by the top surface and the side wall; Figure 1a and paragraph 0061).  
It noted that the specification provides no limiting definition of a “nanoplasmonic sensor.”  Thus, the optical platform is interpreted as the clamed sensor, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “nanoplasmonic sensor” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Baumberg et al also teach the methods detect nucleic acid analytes (paragraph 0022), detect localized surface plasmon resonance (e.g., paragraphs 0057 and 0072), and have the added advantage of providing reproducible signals for local concentrations of analyte molecules (paragraph 0016).  Thus, Baumberg et al teach the known techniques discussed above.
	While Baumberg et al discuss the refractive index (Abstract) and while Baumberg et al teach attachment of thio layers to the metal layer of the structure (e.g., paragraph 0050), Baumberg et al do not explicitly teach a precipitate which changes the refractive index or the attachment of probe molecule on the metal.
However, Hasenbank et al teach methods of detecting surface plasmon resonance in nucleic acid sandwich assays (Abstract). The methods utilize a first probe (i.e., capture molecule) immobilized on the surface, followed by binding the analyte and a second probe, in the form of a reagent labeled with an enzyme that forms a precipitate upon exposure to a precipitatable substrate, and detection of the precipitate via detection of a surface plasmon resonance (i.e., SPR) signal (column 2, line 55-column 3, line 15).  Hasenbank et al teach the immobilization is to the metal layer (e.g., gold; Example 1), that the first probe molecule (i.e., capture agent) is a polynucleotide, the enzyme labeled agent (i.e., second probe molecule) is a polynucleotide (column 3).  Hasenbank et al also teach the precipitate results in a change in the refractive index, which is detected on the metal surface (column 3, lines 1-15), which has the added advantage of enhancing the signal (column 7, lines 20-45). Thus, Hasenbank et al teach the known techniques discussed above.
It is noted that the binding of the enzyme to the second probe molecule is not required to be performed after binding of the second probe to the analyte.
It is also noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of immobilizing, hybridizing, and binding the enzyme is obvious.
It is noted that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Hasenbank et al also teach the methods are nucleic acid assays (column 4, lines 45-60); thus, it would have been obvious to have a nucleic acid analyte, which hybridizes to the two probes.  
Neither Baumberg et al nor Hasenbank et al teach the claimed probe arrangement.
However, Blackburn et al teach methods wherein capture probes (e.g., binding ligands are immobilized on gold surfaces (column 13, lines 1-20 and column 11, lines 1-20).  The capture probe is interpreted as oligonucleotides 102, 112, 111, and 101 of Figure 3C, wherein portion 110 hybridizes to target 120, and the second probe is interpreted as oligonucleotides 131 and 132, wherein portion 132 binds to target 120 at its end and also binds to the capture probe (i.e., between portion 101 of the capture probe and portion 131 of the second probe; Figure 3C and column 3, line 40-column 4, line 5).  Blackburn et al also teach enzymes as labels, and the advantage of binding little or not at all to other substances (column 1, lines 15-30).  Thus, Blackburn et al teach the known techniques discussed above.
While Blackburn et al teach the use of biotin and streptavidin (column 64, lines 45-65), neither Baumberg et al, Hasenbank et al, nor Blackburn et al teach the groups are used to attach the enzyme to the second probe (i.e., claims 1 and 8).
	However, Gunning et al teach methods of detecting nucleic acids, including using surface plasmon resonance (paragraph 0158), wherein a target is bound to a capture probe, followed by binding to a second probe that is biotinlyated, which is then bound to a streptavidinated enzyme (i.e., claims 1 and 8), which forms a precipitate using 3,3’,5,5’-tetramethylbenzidine, and that the method have the added advantage of allowing one or more labels (paragraph 0171).  Thus, Gunning et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Baumberg et al, Hasenbank et al, Blackburn et al, and Gunning et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
 A.	Providing reproducible signals for local concentrations of analyte molecules as explicitly taught by Baumberg et al (paragraph 0016);
 B.	Enhancing the signal explicitly taught by Hasenbank et al ((column 7, lines 20-45);
C.	Using probes that bind little or not at all to other substances as explicitly taught by Blackburn et al (column 1, lines 15-30); and 
D.	Allowing incorporation of one or more labels as explicitly taught by Gunning et al (paragraph 0171).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Baumberg et al, Hasenbank et al, Blackburn et al, and Gunning et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in techniques useful for detecting nucleic acids.
	Regarding claim 2, the method of claim 1 is discussed above.  Blackburn et al teach any of the probes form a hairpin structure in the absence of the target, which have the added advantage of resulting an in increase in the signal to noise ratio (column 67, lines 15-20).  Thus, it would have been obvious to have a capture probe (i.e., the claimed first probe) with a hairpin, which provides the advantage cited above.
In addition, it is also reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of immobilizing and forming the hairpin is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 6, the method of claim 1 is discussed above.  Baumberg et al teach the metal layer is gold (paragraph 0064) and the attachment of thio layers to the metal layer of the structure (e.g., paragraph 0050).  Hasenbank et al teach the metal is gold (column 3, lines 10-15).  Blackburn et al teach immobilization of thiolated nucleic acids (e.g., DNA) bound to gold (Example 1). 
	Regarding claim 9, the method of claim 1 is discussed above.  Hasenbank et al teach the substrate is nitroblue tetrazolium (column 3, lines 30-40). In addition, Gunning et al teach the substrate is precipitate using 3,3’,5,5’-tetramethylbenzidine (paragraph 0171).   Gunning et al also teach gold surfaces (paragraph 0163), and attachment of capture binding ligands using thiol groups (paragraph 0166).
	Regarding claims 10-11, the method of claim 1 is discussed above.  Baumberg et al teach the dielectric grating 103 is on a base layer 108, and the metal structure comprises a first horizontal portion (i.e., the top of 102), a vertical portion bent from the first horizontal portion (i.e. on the sidewall of 103), and a second horizontal portion in a direction opposite the first (i.e., the bottom of the well: Figure 1).
	Regarding claim 13, the method of claim 1 is discussed above.  Baumberg et al teach the thickness of the metal is 300 nm (paragraph 0088), Hasenbank et al teach the thickness of the metal (e.g., gold) is 45 nm (column 7, lines 55-65), and Blackburn et al teach the gold is 50 nm (i.e., 500 Angstroms; column 16, lines 1-10), all of which are in the claimed range.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

8.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg et al (U.S. Patent Application Publication No. US 2006/0119853 A1, published 8 June 2006), Hasenbank et al (U.S. Patent No. 7,405,054 B1, published 29 July 2008), Blackburn et al (U.S. Patent No. 6,761,816 B1, issued 13 July 2004), and Gunning et al (U.S. Patent Application Publication No. US 2012/0077191 A1, published 29 March 2012) as applied to claim 1 above, and further in view of Ding et al (Analytica Chimica Acta, vol. 874, pages 59-65, published online 2 April 2015).
	Regarding claims 3-4, the method of claim 1 is discussed above in Section 7.
 While Gunning et al teach the use of locked nucleic acids (i.e., claim 4; paragraph 0089), neither Baumberg et al, Hasenbank et al, Blackburn et al, nor Gunning et al teach the analyte length of claim 3 or the miRNA analyte of claim 4.
However, Ding et al teach methods wherein a thiolated first (i.e., capture) probe is immobilized on a gold surface, followed by hybridization of an analyte thereto, with subsequent binding of a second (i.e., auxiliary) probe and detection of the surface plasmon resonance signal (Scheme 1). Ding et al further teach the length of the first (i.e., capture) probe is shorter than the analyte molecule (i.e., claim 3), which is an miRNA molecule (i.e., claim 4; Scheme 1 and Table 1).   Ding et al also teach the methods have the added advantage of detecting molecules (e.g., miRNAs) important for clinical diagnosis (Section 1, Introduction).  Thus, Ding et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Baumberg et al, Hasenbank et al, Blackburn et al, and Gunning et al with the teachings of Ding et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of detecting molecules (e.g., miRNAs) important for clinical diagnosis as explicitly taught by Ding et al (Section 1, Introduction).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ding et al could have been combined with Baumberg et al, Hasenbank et al, Blackburn et al, and Gunning et al with predictable results because the known techniques of Ding et al predictably result in useful techniques in nucleic acid detection.
Regarding claim 5, the method of claim 4 is discussed above.
It is noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed temperature range merely represents routine optimization of the teachings of the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.

9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg et al (U.S. Patent Application Publication No. US 2006/0119853 A1, published 8 June 2006), Hasenbank et al (U.S. Patent No. 7,405,054 B1, published 29 July 2008), Blackburn et al (U.S. Patent No. 6,761,816 B1, issued 13 July 2004), and Gunning et al (U.S. Patent Application Publication No. US 2012/0077191 A1, published 29 March 2012) as applied to claim 1 above, and further in view of Varallyay et al (Nature Protocols, vol. 3, pages 190-196, published online 17 January 2008).
It is noted that while claims 4-5 have been rejected as described above, the claims is are also obvious using the interpretation outlined below.
Regarding claim 4, the method of claim 1 is discussed above in Section 7.  
Neither Baumberg et al, Hasenbank et al, Blackburn et al, nor Gunning et al teach the miRNA analyte of claim 4.

However, Varallyay et al teach methods of detecting microRNA (Introduction).  Varallyay et al teach the use of locked nucleic acids as probes for microRNA, which have the added advantage of dramatically reducing the period for time for detection of miRNAs (Abstract).  Thus, Varallyay et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Varallyay et al with the method of Baumberg et al, Hasenbank et al, Blackburn et al, and Gunning et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of dramatically reducing the period for time for detection of miRNAs as explicitly taught by Varallyay et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Varallyay et al could have been combined with Baumberg et al, Hasenbank et al, Blackburn et al, and Gunning et al with predictable results because the known techniques of Varallyay et al predictably result in probes useful for detecting miRNAs.
Regarding claim 5, the method of claim 4 is discussed above.  
It is reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.  Thus, the claimed melting of a lower end (i.e., by increasing the temperature) merely represent routine optimization of the teachings of the cited art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
10.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg et al (U.S. Patent Application Publication No. US 2006/0119853 A1, published 8 June 2006), Hasenbank et al (U.S. Patent No. 7,405,054 B1, published 29 July 2008), Blackburn et al (U.S. Patent No. 6,761,816 B1, issued 13 July 2004), and Gunning et al (U.S. Patent Application Publication No. US 2012/0077191 A1, published 29 March 2012) as applied to claim 1 above, and further in view of Lin et al (U.S. Patent Application Publication No. US 2017/0052114 A1, published 23 February 2017).
It is noted that while claim 13 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 12-13, the method of claim 1 is discussed above in Section 7.
	Neither Baumberg et al, Hasenbank et al, Blackburn et al, nor Gunning et al teach width of claim 12.
	However, Lin et al teach methods of detecting analytes (paragraph 0002) using localized surface plasmon resonance (paragraph 0003), wherein the detection surface comprises a nanostructure having a dielectric layer 17 and an upper gold metal layer having a thickness of 2 nm (i.e., claim 13; paragraph 0023 and Figure 1C) and a width of 50 nm (i.e., claim 12), both of which are in the claimed ranges.  Li et al also teach the methods have the added advantage of providing better detection sensitivity (paragraph 0003).  Thus, Lin et al teach the known techniques discussed above.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lin et al with the method of Baumberg et al, Hasenbank et al, Blackburn et al, and Gunning et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing better detection sensitivity as explicitly taught by Lin et al (paragraph 0003).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lin et al could have been combined with Baumberg et al, Hasenbank et al, Blackburn et al, and Gunning et al with predictable results because the known techniques of Lin et al predictably result in techniques useful for forming SPR structures.
Response to Arguments
11.	Applicant's arguments filed 14 October 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	In response to Applicant’s arguments on page 6 of the Remarks, it is noted that Form 326 included with this Office Action acknowledges the foreign priority date of the instant Application. 
	B.	Applicant alleges on page 11 of the Remarks that Hasenbank et al teach a labelled analyte, thereby negating the need to combine the references.  Thus, applicant has argued Hasenbank et al individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations to combine are clearly addressed in the rejections above.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
C. On page 12 of the Remarks, Applicant argues that Gunning et al is non-analogous art because Gunning et al does not use the enzymatic reaction in an LSPR sensor.
In response to Applicant's argument that Gunning et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as noted in the rejections above, it is the prior art of Hasenbank et al that is relied upon for teaching a first probe (i.e., capture molecule) immobilized on the surface, followed by binding the analyte and a second probe, in the form of a reagent labeled with an enzyme that forms a precipitate upon exposure to a precipitatable substrate, and detection of the precipitate via detection of a surface plasmon resonance (i.e., SPR) signal (column 2, line 55-column 3, line 15).  
Gunning et al is merely relied upon for attaching a precipitating enzyme to a probe wherein a target is bound to a capture probe, followed by binding to a second probe that is biotinlyated, which is then bound to a streptavidinated enzyme, which forms a precipitate using 3,3’,5,5’-tetramethylbenzidine, and that the method have the added advantage of allowing one or more labels (paragraph 0171).  Thus, Gunning et al is analogous art because Gunning et al teach the use of precipitate forming enzymes in nucleic acid detection.
D.	Applicant argues on pages 12-13 of the Remarks that the cited references do not teach the claimed bent structure.
However, as noted in the rejections, Baumberg et al teach the dielectric grating 103 is on a base layer 108, and the metal structure comprises a first horizontal portion (i.e., the top of 102), a vertical portion bent from the first horizontal portion (i.e. on the sidewall of 103), and a second horizontal portion in a direction opposite the first (i.e., the bottom of the well: Figure 1).
E.	Applicant also argues on page 13 of the Remarks that the cited references do not teach an LSPR sensor.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an “LSPR” sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, as noted above in the rejections, the specification provides no limiting definition of the claimed “nanoplasmonic sensor.”  Thus, the optical platform is interpreted as the clamed sensor, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “nanoplasmonic sensor.”
G.	Applicant’s remaining arguments refer to rejections withdrawn in view of the amendments and/or are moot in view of the new rejections necessitated by the amendments.	
Conclusion
12.	No claim is allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634